Citation Nr: 0204208	
Decision Date: 05/08/02    Archive Date: 05/17/02

DOCKET NO.  94-48 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1988.  The veteran died in June 1990.  The appellant is his 
widow.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1994 rating decision by the San Diego, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in August 1994, a statement of the case was issued in October 
1994, and a substantive appeal was received in November 1994.  
The appellant testified at a personal hearing at the RO in 
February 1995.


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam.

2.  The veteran died in June 1990; the immediate cause of 
death was listed as bifrontal glioblastoma multiforme with an 
onset of months.

3.  The veteran was not service-connected for any disability 
at the time of his death.  

4.  Glioblastoma multiforme is not a disease associated by VA 
regulation with exposure to certain herbicide agents.

5.  Glioblastoma multiforme was not manifested during the 
veteran's active military service or within one year of his 
separation from service, nor was the veteran's glioblastoma 
multiforme otherwise related to the veteran's active military 
service.  


CONCLUSION OF LAW

A disability incurred in or aggravated by active military 
service neither caused the veteran's death nor contributed 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations and implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new law and regulation in regard to the 
issue decided herein.  The record includes all service 
medical records as well as VA post-service treatment records 
and private medical records identified by the appellant.  A 
post-death pathology report is of record as are opinions of 
VA physicians addressing the type of malignancy involved in 
this case.  A June 1996 VA opinion was apparently obtained at 
the request of the appellant's representative.  The appellant 
was afforded a personal hearing at the RO.  Significantly, no 
additional pertinent evidence has been identified by the 
appellant as relevant to the issue on appeal.  The Board 
therefore finds that the record as it stands is adequate to 
allow for equitable review of the present appeal.

Furthermore, the appellant and her representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to service connection for 
the cause of the veteran's death.  The discussions in the 
rating decision, statement of the case, hearing officer's 
decision, and supplemental statements of the case have 
effectively informed the appellant and her representative of 
the information and evidence necessary to warrant entitlement 
to the benefit sought.  The Board therefore finds that the 
notice requirements of the new law have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the appellant in 
the development of the claim and has notified her of the 
information and evidence necessary to substantiate the claim.  
Consequently, this issue need not be referred to the 
appellant or her representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the appellant.  See 
generally Sutton v. Brown, 
9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCOPREC 16-92 (July 24, 1992).  

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

Factual Background

The veteran's service personnel records reflect service in 
the Republic of Vietnam during the Vietnam era as well as 
numerous citations and awards, including the Republic of 
Vietnam Cross of Gallantry with Palm and Frame.

Service medical records demonstrate various complaints and 
assessments, including back pain, herniated nucleus pulposus 
with sciatica, hearing loss, rash, cold and congestion, left 
knee pain, sinusitis, influenza, gastroenteritis, bronchitis, 
tinnitus, and vertigo.  A December 1977 Report of Medical 
History indicates that the veteran denied experiencing 
frequent or severe headaches at that time or in the past.  
Reports of Medical History dated in January 1983 and January 
1987 also demonstrate that the veteran denied experiencing 
frequent or severe headaches at that time or in the past.  
Upon separation examination dated in June 1988, the veteran's 
systems were clinically evaluated as normal with the 
exception of increased systemic blood pressure and hearing 
loss.  

Private treatment records dated from 1988 to 1990 demonstrate 
complaints of cough and sinus congestion in August 1988 with 
an assessment of bronchitis.  In May 1990, the veteran was 
referred for a psychiatric consultation because of suspected 
depression.  Treatment records dated in May 1990 also 
demonstrate various impressions of unipolar depression and 
possible Korsakoff syndrome.  It was noted the veteran had 
recently experienced loss of appetite and weight loss of 
about 45 pounds in one month.  A May 1990 emergency room 
record indicates that the veteran presented with a history of 
recently increasing anorexia and one episode of urinary 
incontinence.  A questionable history of recent weight loss 
was also noted.  Mental status examination revealed the 
veteran appeared somewhat confused and detached from his 
environment.  He was somewhat disoriented to time and place.  
The veteran was admitted to the psychiatric unit with a 
diagnosis of acute depressive reaction.  A May 1990 computed 
tomography scan of the head revealed a large mass occupying a 
major part of the frontal lobe bilaterally.  Sand-like 
calcifications were noted, mostly on the right.  The lesion 
was noted as most likely a glioma, possibly an 
oligodendroglioma, which typically was calcified.  A mild 
hydrocephalus was noted as probably present on the basis of 
obstruction of the foramina of Monro.  

Treatment records from the San Diego Naval Hospital dated 
from May 1990 to June 1990 demonstrate that the veteran was 
transferred to that facility for evaluation of a large 
bifrontal brain tumor consistent with a high-grade glioma.  
It was noted that a computed tomography scan revealed a 
bilateral frontal lobe mass.  The veteran's spouse reported 
the veteran had had intermittent bitemporal dull headaches 
times three and urinary incontinence.  On May 30, 1990, the 
veteran underwent a right frontal craniotomy and subtotal 
resection of the tumor, which was consistent with a 
glioblastoma multiforme.  One day postoperatively, the 
veteran developed a quickly progressive deteriorating mental 
status and was found to be decerebrate.  On June 1, 1990, the 
veteran had no evidence of cranial nerve function and failed 
an apnea test.  A pathological report indicates a diagnosis 
of frontal tumor: glioblastoma multiforme (Grade IV).  

The veteran died in June 1990.  The death certificate notes 
the immediate cause of death as bifrontal glioblastoma 
multiforme with an onset of months.  It was noted that there 
were no other significant conditions contributing to the 
cause of death.  

An October 1994 report of contact indicates that Darviz 
Haghighi, M.D., Chief of Anatomic Pathology, was contacted 
and stated that glioblastoma multiforme was not a soft tissue 
sarcoma.  

At her February 1995 RO hearing, the appellant testified that 
she had been married to the veteran since 1975.  She stated 
that he suffered from colds and headaches during service, the 
most significant being headaches which seemed to progress 
about four years before his death.  The appellant stated that 
she was not sure if the veteran sought treatment during 
active service for his headaches, but he did take aspirin.  
She reported that the veteran began having severe symptoms in 
April 1990, such as forgetfulness, loss of appetite, and 
isolation or withdrawal.  She stated the veteran began to 
have difficulty performing simple tasks and was fired from 
his job because of forgetfulness and falling asleep on the 
job.  The appellant testified that the physician who 
performed the May 1990 brain surgery told her that the 
veteran's tumor was like a cancer because it was so 
deteriorated that it could have been there for many years.  

A June 1996 VA medical opinion indicates that the veteran's 
chart had been reviewed and that the veteran had reported a 
history of progressive headaches during service.  A history 
of tinnitus and back pain was also noted.  The VA examiner 
noted that glioblastoma multiforme was an extremely fast 
growing tumor.  He noted that in days before this tumor was 
treated well, the survival time was six months with surgery 
and radiation.  He also noted that with improved radiation 
treatment and surgery, the median survival time was now 
approaching one year.  The VA examiner opined that an 
untreated tumor could not have caused symptoms during 
military service.  As far as when the tumor actually started, 
the examiner noted it was very difficult to know.  He stated 
that the biology of the tumor from the time it was at the one 
or two cell level was not well known.  However, the examiner 
stated that he could state that within one year of the 
veteran's discharge from service or even as of August 1989, 
he would not have had a 10 percent disability from the tumor.  
He also opined that it was irrelevant what symptoms the 
veteran had while in service because by the nature and growth 
of this type of tumor, they could not have been caused by the 
tumor.  Therefore, he did not find this problem to be 
service-connected by the criteria asked of him.  

Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly, or with some other condition be the 
immediate or underlying cause of death, or be etiologically 
related.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  To be a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially to cause death, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312.

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§  1110, 1131.  
Service connection connotes many factors but basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. §  3.303(d).  
Certain chronic disabilities, such as brain tumors, will be 
presumed to be related to service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Additionally, applicable regulations provide that a disease 
associated with exposure to certain herbicide agents listed 
in 38 C.F.R. § 3.309 will be considered to have been incurred 
in service under the circumstances outlined in that section, 
even though there is no evidence of such disease during the 
period of service.  See 38 C.F.R. § 3.307.  The law currently 
provides for a presumption of exposure to herbicides for all 
veterans who served in Vietnam during the Vietnam era.  See 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, 115 Stat. 976 (2001).  If a veteran was 
exposed to an herbicide agent during active military, navel, 
or air service, the following diseases shall be service-
connected if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met, even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied:  
chloracne or other acneform disease consistent with 
chloracne; Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes); Hodgkin's disease; 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  The term "soft-tissue sarcoma" includes the 
following: adult fibrosarcoma; dermatofibrosarcoma 
protuberans; malignant fibrous histiocytoma; liposarcoma; 
leiomyosarcoma; epithelioid leiomyosarcoma (malignant 
leiomyoblastoma); rhabdomyosarcoma; ectomesenchymoma; 
angiosarcoma (hemangiosarcoma and lymphangiosarcoma); 
proliferating (systemic) angioendotheliomatosis; malignant 
glomus tumor; malignant hemangiopericytoma; synovial sarcoma 
(malignant synovioma); malignant giant cell tumor of tendon 
sheath; malignant schwannoma including malignant schwannoma 
with rhabdomyoblastic differentiation (malignant Triton 
tumor), glandular and epithelioid malignant schwannomas; 
malignant mesenchymoma; malignant granular cell tumor; 
alveolar soft part sarcoma; epithelioid sarcoma; clear cell 
sarcoma of tendons and aponeuroses; extraskeletal Ewing's 
sarcoma; congenital and infantile fibrosarcoma; malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e).  

These diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne, or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent of more within one year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  See 38 C.F.R. 
§ 3.307(a)(6)(ii).  The Secretary has also determined that 
there is no positive association between exposure to 
herbicides and any other condition for which he has not 
specifically determined a presumption of service connection 
is warranted.  See 59 Fed. Reg. 341-46 (January 4, 1994).

A review of the record clearly reflects the cause of the 
veteran's death as bifrontal glioblastoma multiforme, also 
referred to as brain cancer.  However, glioblastoma 
multiforme is not a disease associated with exposure to 
certain herbicide agents as listed in 38 C.F.R. § 3.309, nor 
has the veteran's death been linked by medical evidence to 
any of the diseases associated with herbicide exposure in 
that regulation.  An October 1994 report of contact indicates 
that Dr. Haghighi, Chief of Anatomic Pathology, stated that 
glioblastoma multiforme was not a soft-tissue sarcoma.  Thus, 
entitlement to service connection on a presumptive basis is 
not warranted.  See 38 C.F.R. § 3.307.  

However, the Board must also consider the appellant's claim 
on a direct basis pursuant to 38 C.F.R. § 3.303.  In Combee 
v. Brown, the United States Court of Appeals for the Federal 
Circuit held that when a claimant is found not to be entitled 
to a regulatory presumption of service connection for a given 
disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed. Cir. 1994), reversing in part Combee v. Principi, 4 
Vet. App. 78 (1993).  

After a full and thorough review of the evidence of record, 
the Board concludes that entitlement to service connection 
for the cause of the veteran's death on a direct basis is not 
warranted.  The veteran's service medical records do not 
demonstrate chronic complaints of headaches, confusion, or 
disorientation.  In fact, the veteran denied experiencing 
frequent or recurring headaches in reports of medical history 
dated in December 1977, January 1983, and January 1987, and 
no relevant complaints or diagnoses were noted upon 
separation examination in June 1988.  The medical evidence 
demonstrates that the veteran developed recent onset of 
weight loss, confusion, memory loss, and disorientation 
beginning in March or April 1990.  A May 1990 computed 
tomography scan of the head revealed a large mass occupying a 
major part of the frontal lobe bilaterally.  A pathology 
report subsequently indicated that the tumor was glioblastoma 
multiforme (Grade IV).  The veteran died in June 1990.  

Despite the appellant's testimony that the veteran 
experienced headaches during active service that became more 
severe in April 1990, the medical evidence does not 
demonstrate that the veteran's brain tumor began during 
service or was otherwise related to military service.  A 
review of several treatment records dated in 1990 shows that 
both the appellant and the veteran appear to have indicated 
to medical examiners that the veteran began experiencing 
progressive forgetfulness, indifference, loss of appetite and 
excessive sleeping sometime between January 1990 and April 
1990.  In June 1996, a VA physician noted that glioblastoma 
multiforme was an extremely fast growing tumor with a medial 
survival time approaching one year with improved radiation 
treatment and surgery.  He opined that an untreated tumor 
could not have caused the veteran's symptoms during military 
service.  He further opined that he could state that within 
one year of the veteran's discharge from service or even as 
of August 1989, he would not have had a 10 percent disability 
from the tumor.  The examiner also opined that it was 
irrelevant what symptoms the veteran had while in service 
because by the nature and growth of this type of tumor, they 
could not have been caused by the tumor.  

The appellant has not presented any medical evidence to the 
contrary.  There is no medical evidence demonstrating that 
the veteran's glioblastoma multiforme began during service, 
was caused by military service, or is other related to any 
incident of military service.  Thus, the medical evidence of 
record does not demonstrate any causal connection between the 
cause of the veteran's death and any incident of military 
service.  

The Board is sympathetic with the appellant and acknowledges 
that the veteran's brain tumor was manifested just a few 
months after the one year presumptive period for brain tumors 
lapsed.  See generally 38 C.F.R. §§ 3.307, 3.309.  However, 
the Board is bound by applicable VA laws and regulations.  38 
U.S.C.A. § 7104(c).  The provisions of 38 C.F.R. 
§ 3.307(a)(3) make it quite clear that the chronic 
disabilities listed therein (including brain tumors) must 
have become manifest to the degree of 10 percent or more 
within one year of separation from service.  As noted above, 
a trained medical examiner, in his professional judgment, was 
unable to conclude that the brain tumor was manifest either 
during service or to the requisite degree within one year of 
separation from service.  

In sum, the Board is compelled to conclude that entitlement 
to service connection for the cause of the veteran's death is 
not warranted.  Although the appellant is entitled to the 
benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable 
where, as here, the preponderance of the evidence is against 
the claim of entitlement to service connection for the cause 
of the veteran's death.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990). 


ORDER

The appeal is denied.  


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

